DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 16, 24 and all the dependent claims thereof are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recite the limitations of “causing one or more multiply operations to be performed on elements of a sparse matrix and a dense matrix based, at least in part, on a sparse matrix index map identifying the elements, on which the one or more multiply operations are to be performed; and causing results of the one or more multiply operations to be accumulated in one or more corresponding storage locations according to the sparse matrix index map”. It is submitted that such claimed steps of “multiply operations to be performed on elements of a sparse matrix and a dense matrix and; and results to be accumulated in one or more corresponding storage locations according to the sparse matrix index map” is/are based on matrix operations algorithm and storage of the results thereof.
The aforementioned limitations of limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind depending on the complexity of the algorithm involved but for the recitation of generic computer-implementing device and its method. That is, other than reciting “matrix multiplication operations and the storage thereof,” nothing in the claim element precludes the step from practically being performed in the mind depending on the complexity of the algorithm involved. For example, but for the “multiply operations to be performed on elements of a sparse matrix and a dense matrix and; and results to be accumulated in one or more corresponding storage locations according to the sparse matrix index map” in the context of this claim encompasses the user manually calculating the amount of use of each icon. Applicant attention is hereby directed to the fact that if a claim limitation, under its broadest reasonable interpretation, covers performance of the
limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Moreover, this judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element of: “computer-implemented device”. The processor/(computer- implemented) in both steps is recited at a high-level of generality (i.e., machine computer system logic receiving a problem and solution the problem) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented device to perform both the “matrix multiplication operations” and “sparse index map storage” steps amounts to no more than mere instructions to apply the exception using a generic computer component (i.e. logic). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Finally, when considered separately and in combination, the additional elements of: “causing one or more multiply operations to be performed on elements of a sparse matrix and a dense matrix based, at least in part, on a sparse matrix index map identifying the elements, on which the one or more multiply operations are to be performed; and causing results of the one or more multiply operations to be accumulated in one or more corresponding storage locations according to the sparse matrix index map” do not add significantly more (also known as an “inventive concept”) to the judicial exception. For example, the additional elements limitations of: “causing one or more multiply operations to be performed on elements of a sparse matrix and a dense matrix based, at least in part, on a sparse matrix index map identifying the elements, on which the one or more multiply operations are to be performed; and causing results of the one or more multiply operations to be accumulated in one or more corresponding storage locations according to the sparse matrix index map” are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) (see the applied numerous prior art provided in the following rejections showing the well-understood routine character of such additional elements limitations).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-10 and 12-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyriazopoulou-Panagiotopoulou et al. (US 2016/0232291 A1 hereinafter referred to as “Kyriazopoulou- Panagiotopoulou’).
With respect to claim 1, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, a computer- implemented method, comprising: causing one or more multiply operations to be performed on elements of a sparse matrix and a dense matrix based, at least in part, on a sparse matrix index map identifying the elements, on which the one or more multiply operations are to be performed (see Par.[0246]-[0247] and [0282] wherein BxN very sparse matrix computing multiplication operations on number of unique bar code elements=B and number of bins chromosome elements=N used to identify regions that overlap elements so as to allow for the quick identification of candidate bins for further structural variation study and memory required to perform this sparse matrix multiplication depends on the number of non-zero elements (i.e. dense matrix for mostly non-zero elements) in the resulting matrix, rather than on the total size of the matrix are disclosed); and causing results of the one or more multiply operations to be accumulated in one or more corresponding storage locations according to the sparse matrix index map (see Par.[0180], [0240], [0242]-[0243], [0257]-[0258] wherein an integer index to the fraction of the plurality of bins of sparse matrix in which the first portion of barcode appears not over the common reads (memory storage operation) and location realignment of sequence reads; see Figs.7A-7H, Par.[0240] wherein matrix multiplication operations includes integer index to plurality bins in storage location of sequence reads 706).
With respect to claim 2, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, the computer- implemented method, wherein the sparse index map includes transpose indices for columns or rows in the sparse matrix and the storage locations are determined, at least in part, using the transpose indices (see Par.[0246]-[0247], [0283] wherein multiplication operations including transpose sparse matrix A multiplication operations includes integer index to plurality bins in storage location of sequence reads 706).
With respect to claim 3, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, the computer- implemented method, wherein the results comprise elements of a product matrix that is equivalent to a product of a transposed version of the sparse matrix and the dense matrix (see Par.[0246]-[0247], [0283] wherein multiplication operations including transpose sparse matrix A multiplication operations includes integer index to plurality bins in storage location of sequence reads 706).
With respect to claim 4, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, the computer- implemented method, further comprising: applying, by a neural network, a parameter matrix/(variant matrix) to the sparse matrix to produce an output (see Par.[0343]-[0345] wherein output algorithm of confidence yielding phase vector variant X is disclosed); processing the output according to a loss function to produce the dense matrix, wherein the dense matrix reduces differences between the output and a ground truth output (see Par.[0318]-[0337] wherein phasing loss optimizing an overall objective functions are disclosed; see Par.[0073]-[0079] wherein ground truth during phasing methods is disclosed); and accessing non-zero values of the sparse matrix to compute the results (see Par.[0246], [0282] wherein time and memory required to perform this sparse matrix multiplication depends on the number of non-zero elements in the resulting matrix, rather than on the total size of the matrix and bin 140 is coded as non-zero entries in sparse matrix multiplications is disclosed are disclosed).
With respect to claim 5, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, the computer implemented method, further comprising updating the parameter matrix by combining the parameter matrix and a product of a learning rate and the product matrix (see Par.[0246]-[0247] and [0281]-[0282] wherein BxN very sparse matrix computing multiplication operations on number of unique bar code elements=B and number of bins chromosome elements=N used to identify regions that overlap elements so as to allow for the quick identification of candidate bins for further structural variation study and memory required to perform this sparse matrix multiplication depends on the number of non-zero elements (i.e. dense matrix for mostly non-zero elements) in the resulting matrix, rather than on the total size of the matrix are disclosed; see Par.[0295] wherein genome fragment nuclei read rate of product of fragment pair is disclosed).
With respect to claim 6, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, the computer implemented method, wherein the product is subtracted from the parameter matrix (see Par.[0246]-[0247] and [0281]-[0282] wherein BxN very sparse matrix computing multiplication operations on number of unique bar code elements=B and number of bins chromosome elements=N used to identify regions that overlap elements so as to allow for the quick identification of candidate bins for further structural variation study and memory required to perform this sparse matrix multiplication depends on the number of non- zero elements (i.e. dense matrix for mostly non-zero elements) in the resulting matrix, rather than on the total size of the matrix and equation including subtractions of variant is disclosed are disclosed; see Par.[0295] wherein genome fragment nuclei read rate of product of fragment pair is disclosed).
With respect to claim 8, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, the computer implemented method, wherein the differences between the output and the ground truth output are computed by a correction function (see Par.[0068] and [0078] wherein computing (F) corrects for the different read rates of the respective first and second subset of the plurality of sequence reads).
With respect to claim 9, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, the computer implemented method, wherein the neural network comprises an input layer and an output layer, and the input layer receives the parameter matrix and the sparse matrix and the output layer generates the output (see Par.[0188], [0200], [0205], [0306], [(0322]-[0324], [0328], [0339], [0344], [0346], [(0348]-[0359] wherein user interface 106 includes an input device (e.g., input test nucleic acid fragments) and input molecules and G is the size of the genome and phasing output are disclosed).
With respect to claim 10, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, the computer- implemented method, wherein the sparse matrix index map comprises a second vector indicating a indices of columns in the sparse matrix containing at least one non-zero value (see Par.[0328]-[0335], [0342]-[0343] wherein phasing vector to sparse matrix multiplication).
With respect to claim 12, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, the computer- implemented method, wherein a matrix transpose operation is avoided to accumulate the results (see Par.[0246]-[0247], [0283] wherein multiplication operations including transpose sparse matrix A multiplication operations includes integer index to plurality bins in storage location of sequence reads 706).
With respect to claim 13, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, the computer- implemented method, wherein the results comprise elements of a product matrix and the sparse matrix index map comprises a first vector indicating elements in the product matrix (see Par.[0328]-[0335], [0342]-[0343] wherein phasing vector to sparse matrix multiplication).
With respect to claim 14, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, the computer- implemented method, wherein the results comprise elements of a product matrix and a compressed format of the product matrix includes only non-zero values (see Par.[0318]-[0337] wherein phasing loss optimizing an overall objective functions are disclosed; see Par.[0073]-[0079] wherein ground truth during phasing methods is disclosed); and accessing non-zero values of the sparse matrix to compute the results (see Par.[0246], [0282] wherein time and memory required to perform this sparse matrix multiplication depends on the number of non-zero elements in the resulting matrix, rather than on the total size of the matrix and bin 140 is coded as non-zero entries in sparse matrix multiplications is disclosed are disclosed).
With respect to claim 15, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, the computer- implemented method, wherein each product term in the results is calculated from a different entry of a data vector within the sparse matrix index map, and each storage location is identified by a corresponding entry in a column to non-zero column vector within the sparse matrix index map (see Par.[0246], [0282] wherein time and memory required to perform this sparse matrix multiplication depends on the number of non-zero elements in the resulting matrix, rather than on the total size of the matrix and bin 140 is coded as non-zero entries in sparse matrix multiplications is disclosed are disclosed).
With respect to claim 16, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, a system, comprising: a parallel processing unit (see Fig.1, Par.[0011] and [0180] wherein haplotype phasing and structural variant detection using sequencing data from parallelized sequencing methodologies block computing device) configured to: perform multiply operations on elements of a sparse matrix and a dense matrix based, at least in part, on a sparse matrix index map identifying the elements, on which the one or more multiply operations are to be performed; and accumulate results of the one or more multiply operations in one or more corresponding storage locations according to the sparse matrix index map (see Par.[0246]-[0247] and [0282] wherein BxN very sparse matrix computing multiplication operations on number of unique bar code elements=B and number of bins chromosome elements=N used to identify regions that overlap elements so as to allow for the quick identification of candidate bins for further structural variation study and memory required to perform this sparse matrix multiplication depends on the number of non-zero elements (i.e. dense matrix for mostly non-zero elements) in the resulting matrix, rather than on the total size of the matrix are disclosed; see Par.[0180], [0240], [0242]-[0243], [0257]- [0258] wherein an integer index to the fraction of the plurality of bins of sparse matrix in which the first portion of barcode appears not over the common reads (memory storage operation) and location realignment of sequence reads; see Figs.7A-7H, Par.[0240] wherein matrix multiplication operations includes integer index to plurality bins in storage location of sequence reads 706).
With respect to claim 17, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, the system, wherein the results comprise elements of a product matrix and the sparse matrix index map comprises a first vector indicating the storage locations (see Par.[0328]-[0335], [0342]-[0343] wherein phasing vector to sparse matrix multiplication).
With respect to claim 18, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, the system, wherein the sparse matrix index map comprises a second vector indicating a number of columns in the sparse matrix containing at least one non-zero value (see Par.[0328]-[0335], [0342]-[0343] wherein phasing vector to sparse matrix multiplication).
With respect to claim 19, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, the system, wherein the sparse index map includes transpose indices for columns or rows in the sparse matrix and the storage locations are determined, at least in part, using the transpose indices (see Par.[0246]-[0247], [0283] wherein multiplication operations including transpose sparse matrix A multiplication operations includes integer index to plurality bins in storage location of sequence reads 706).
With respect to claim 20, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, the system, wherein the results comprise elements of a product matrix that is equivalent to a product of a transposed version of the sparse matrix and the dense matrix (see Par.[0246]-[0247], [0283] wherein multiplication operations including transpose sparse matrix A multiplication operations includes integer index to plurality bins in storage location of sequence reads 706).
With respect to claim 21, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, the system, wherein the parallel processing unit implements a neural network (see Fig.1, Par.[0011] and [0180] wherein haplotype phasing and structural variant detection using sequencing data from parallelized sequencing methodologies block computing device).
With respect to claim 22, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, the system, wherein the neural network is configured to: apply a parameter matrix to the sparse matrix to produce an output; process the output according to a loss function to produce the dense matrix, wherein the dense matrix reduces differences between the output and a ground truth output; and acccess non-zero values from the sparse matrix to compute the results (see Par.[0318]-[0337] wherein phasing loss optimizing an overall objective functions are disclosed; see Par.[0073]-[0079] wherein ground truth during phasing methods is disclosed); and accessing non-zero values of the sparse matrix to compute the results (see Par.[0246], [0282] wherein time and memory required to perform this sparse matrix multiplication depends on the number of non-zero elements in the resulting matrix, rather than on the total size of the matrix and bin 140 is coded as non-zero entries in sparse matrix multiplications is disclosed are disclosed).
With respect to claim 23, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, the system, wherein each product term in the results is calculated from a different entry of a data vector within the sparse matrix index map, and each storage location is identified by a corresponding entry in a column to non-zero column vector within the sparse matrix index map (see Par.[0328]-[0335], [0342]-[0343] wherein phasing vector to sparse matrix multiplication; see Par.[0246], [0282] wherein time and memory required to perform this sparse matrix multiplication depends on the number of non-zero elements in the resulting matrix, rather than on the total size of the matrix and bin 140 is coded as non-zero entries in sparse matrix multiplications is disclosed are disclosed).
With respect to claim 24, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, a non- transitory computer-readable media storing computer instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: performing multiply operations on elements of a sparse matrix and a dense matrix based, at least in part, on a sparse matrix index map identifying the elements, on which the one or more multiply operations are to be performed; and accumulating results of the one or more multiply operations in one or more corresponding storage locations according to the sparse matrix index map (see Par.[0246]-[0247] and [0282] wherein BxN very sparse matrix computing multiplication operations on number of unique bar code elements=B and number of bins chromosome elements=N used to identify regions that overlap elements so as to allow for the quick identification of candidate bins for further structural variation study and memory required to perform this sparse matrix multiplication depends on the number of non-zero elements (i.e. dense matrix for mostly non-zero elements) in the resulting matrix, rather than on the total size of the matrix are disclosed; see Par.[0180], [0240], [0242]-[0243], [0257]-[0258] wherein an integer index to the fraction of the plurality of bins of sparse matrix in which the first portion of barcode appears not over the common reads (memory storage operation) and location realignment of sequence reads; see Figs.7A-7H, Par.[0240] wherein matrix multiplication operations includes integer index to plurality bins in storage location of sequence reads 706).
With respect to claim 25, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, the non- transitory computer-readable media, wherein the sparse index map includes transpose indices for columns or rows in the sparse matrix and the storage locations are determined, at least in part, using the transpose indices (see Par.[0328]-[0335], [0342]-[0343] wherein phasing vector to sparse matrix multiplication; see Par.[0246]-[0247], [0283] wherein multiplication operations including transpose sparse matrix A multiplication operations includes integer index to plurality bins in storage location of sequence reads 706).
With respect to claim 26, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, the non- transitory computer-readable media, wherein the results comprise elements of a product matrix that is equivalent to a product of a transposed version of the sparse matrix and the dense matrix (see Par.[0328]-[0335], [0342]-[0343] wherein phasing vector to sparse matrix multiplication; see Par.[0246]- [0247], [0283] wherein multiplication operations including transpose sparse matrix A multiplication operations includes integer index to plurality bins in storage location of sequence reads 706).
With respect to claim 27, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, the non- transitory computer-readable media, wherein the results comprise elements of a product matrix and the sparse matrix index map comprises a first vector indicating elements in the product matrix (see Par.[0328]-[0335], [0342]-[0343] wherein phasing vector to sparse matrix multiplication).
With respect to claim 28, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, the non- transitory computer-readable media, wherein the sparse matrix index map comprises a second vector indicating a indices of columns in the sparse matrix containing at least one non-zero value (see Par.[0318]-[0337] wherein phasing loss optimizing an overall objective functions are disclosed; see Par.[0073]-[0079] wherein ground truth during phasing methods is disclosed); and accessing non-zero values of the sparse matrix to compute the results (see Par.[0246], [0282] wherein time and memory required to perform this sparse matrix multiplication depends on the number of non-zero elements in the resulting matrix, rather than on the total size of the matrix and bin 140 is coded as non-zero entries in sparse matrix multiplications is disclosed are disclosed).
With respect to claim 29, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, the non- transitory computer-readable media, further comprising accessing, based on the second vector, the storage locations to update parameters of a neural network using the product matrix (see Par.[0246]- [0247] and [0281 ]-[0282] wherein BxN very sparse matrix computing multiplication operations on number of unique bar code elements=B and number of bins chromosome elements=N used to identify regions that overlap elements so as to allow for the quick identification of candidate bins for further structural variation study and memory required to perform this sparse matrix multiplication depends on the number of non-zero elements (i.e. dense matrix for mostly non-zero elements) in the resulting matrix, rather than on the total size of the matrix are disclosed; see Par.[0295] wherein genome fragment nuclei read rate of product of fragment pair is disclosed).
With respect to claim 30, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, the non- transitory computer-readable media, wherein the results comprise elements of a product matrix and the sparse matrix index map comprises a first vector indicating elements in the product matrix (see Par.[0328]-[0335], [0342]-[0343] wherein phasing vector to sparse matrix multiplication; see Par.[0246], [0282] wherein time and memory required to perform this sparse matrix multiplication depends on the
Claims 1-27 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ceccaldi et al. (US 2019/0046068 A1 hereinafter referred to as “Ceccaldi”).
With respect to claim 1, Ceccaldi discloses, in Figs.1-8, a computer-implemented method, comprising: causing one or more multiply operations to be performed on elements of a sparse matrix and a dense matrix based, at least in part, on a sparse matrix index map identifying the elements, on which the one or more multiply operations are to be performed (see Par.[0041], [0053], [00689] wherein sparse feature maps are then convolved (i.e. plurality of multiplication operations) with a decoder to produce dense feature maps and decoder network up samples input feature maps using the memorized max- pooling indices from the corresponding encoder feature maps producing sparse feature maps are disclosed); and causing results of the one or more multiply operations to be accumulated in one or more corresponding storage locations according to the sparse matrix index map (see Par.[0023]-[0024], [0036], [0056], [0073] and [0087] wherein three-dimensional k-space storage array of individual data elements in a memory 24 of the control unit 20 stores corresponding individual frequency components including an MR dataset is disclosed).
With respect to claim 2, Ceccaldi discloses, in Figs.1-8, the computer-implemented method, wherein the sparse index map includes transpose indices for columns or rows in the sparse matrix and the storage locations are determined, at least in part, using the transpose indices (see Par.[0041], [0053], [00689] wherein sparse feature maps are then convolved (i.e. plurality of multiplication operations) with a decoder to produce dense feature maps and decoder network up samples input feature maps using the memorized max-pooling indices from the corresponding encoder feature maps producing sparse feature maps are disclosed; see Par.[0040], [0065] wherein convolutional-to-transposed-convolutional network is used).
With respect to claim 3, Ceccaldi discloses, in Figs.1-8, the computer-implemented method, wherein the results comprise elements of a product matrix that is equivalent to a product of a transposed version of the sparse matrix and the dense matrix (see Par.[0040], [0065] wherein convolutional-to- transposed-convolutional network is used).
With respect to claim 4, Ceccaldi discloses, in Figs.1-8, the computer-implemented method, further comprising: applying, by a neural network, a parameter matrix to the sparse matrix to produce an output; processing the output according to a loss function to produce the dense matrix, wherein the dense matrix reduces differences between the output and a ground truth output (see Par.[0045]-[0060] wherein a loss function output to minimize the errors between the original input that is from an adversarial network that is trained to discriminate between domain specific features of the encoder network and training loss is calculated as a difference between a ground truth are disclosed); and accessing non-zero values of the sparse matrix to compute the results (see Par.[0053] wherein sparse feature maps (i.e. including zero and non-zero elements) of higher resolution are fed through a trained filter bank to produce dense feature maps).
With respect to claim 5, Ceccaldi discloses, in Figs.1-8, the computer implemented method, further comprising updating the parameter matrix by combining the parameter matrix and a product of a learning rate and the product matrix (see Par.[0071] wherein learning optimal discriminator, minimizing the value function with respect to the generator network parameters minimizes values is disclosed).
With respect to claim 6, Ceccaldi discloses, in Figs.1-8, the computer implemented method, wherein the product is subtracted from the parameter matrix (see Par.[0071] wherein learning optimal discriminator, minimizing the value function with respect to the generator network parameters minimizes values is disclosed).
With respect to claim 7, Ceccaldi discloses, in Figs.1-8, the computer implemented method, wherein the loss function comprises a sum of distance functions (see Par.[0068]-[0072] wherein second loss function may be calculated based on a Wasserstein or Cramer distance including sum distance function).
With respect to claim 8, Ceccaldi discloses, in Figs.1-8, the computer implemented method, wherein the differences between the output and the ground truth output are computed by a correction function (see Par.[0057] wherein Ground truth data may be provided that is manually segmented or automatically segmented and corrected).
With respect to claim 9, Ceccaldi discloses, in Figs.1-8, the computer implemented method, wherein the neural network comprises an input layer and an output layer, and the input layer receives the parameter matrix and the sparse matrix and the output layer generates the output (see Par.[0037]-[0039], [0041]-[0042], [0044], [0048]-[0049], [0053]-[0054], [0058], [0060], [0069]-[0070], [0074] wherein MR data may be input into an initialization stage prior to being input into the machine learnt generator network and outputs segmented data are disclosed).
With respect to claim 10, Ceccaldi discloses, in Figs.1-8, the computer-implemented method, wherein the sparse matrix index map comprises a second vector indicating a indices of columns in the sparse matrix containing at least one non-zero value (see Par.[0043] wherein support vector is disclosed).
With respect to claim 11, Ceccaldi discloses, in Figs.1-8, the computer-implemented method, further comprising accessing, based on the second vector, the storage locations to update parameters of a neural network using the product matrix (see Par.[0045], [0050], [0055], [0062] wherein updated loss function and ecoder network may be periodically updated are disclosed).
With respect to claim 12, Ceccaldi discloses, in Figs.1-8, the computer-implemented method, wherein a matrix transpose operation is avoided to accumulate the results (see Par.[0040], [0065] wherein convolutional-to-transposed-convolutional network is used).
With respect to claim 13, Ceccaldi discloses, in Figs.1-8, the computer-implemented method, wherein the results comprise elements of a product matrix and the sparse matrix index map comprises a first vector indicating elements in the product matrix (see Par.[0041], [0053], [00689] wherein sparse feature maps are then convolved (i.e. plurality of multiplication operations) with a decoder to produce dense feature maps and decoder network up samples input feature maps using the memorized max- pooling indices from the corresponding encoder feature maps producing sparse feature maps are disclosed).
With respect to claim 14, Ceccaldi discloses, in Figs.1-8, the computer-implemented method, wherein the results comprise elements of a product matrix and a compressed format of the product matrix includes only non-zero values (see Par.[0041], [0053], [00689] wherein sparse feature maps are then convolved (i.e. plurality of multiplication operations) with a decoder to produce dense feature maps and decoder network up samples input feature maps using the memorized max-pooling indices from the corresponding encoder feature maps producing sparse feature maps are disclosed; see Par.[0040], [0065] wherein convolutional-to-transposed-convolutional network is used).
With respect to claim 15, Ceccaldi discloses, in Figs.1-8, the computer-implemented method, wherein each product term in the results is calculated from a different entry of a data vector within the sparse matrix index map, and each storage location is identified by a corresponding entry in a column to non-zero column vector within the sparse matrix index map (see Par.[0041], [0053], [00689] wherein sparse feature maps are then convolved (i.e. plurality of multiplication operations) with a decoder to produce dense feature maps and decoder network up samples input feature maps using the memorized max-pooling indices from the corresponding encoder feature maps producing sparse feature maps are disclosed; see Par.[0040], [0065] wherein convolutional-to-transposed-convolutional network is usec).
With respect to claim 16, Ceccaldi discloses, in Figs.1-8, a system, comprising: a parallel processing unit (see Par.[0048], [0077], [0087] wherein the processor 22 is a single device or multiple devices operating in serial, parallel, or separately so the encoder network 401 may be trained to minimize the sum of two losses: a supervised L1 distance of the encoder prediction E[x,y] .parallel.y- G(x).parallel.L1, and an unsupervised adversarial term E[x] D(G(x))} configured to: perform multiply operations on elements of a sparse matrix and a dense matrix based, at least in part, on a sparse matrix index map identifying the elements, on which the one or more multiply operations are to be performed; and accumulate results of the one or more multiply operations in one or more corresponding storage locations according to the sparse matrix index map (see Par.[0041], [0053], [00689] wherein sparse feature maps are then convolved (i.e. plurality of multiplication operations) with a decoder to produce dense feature maps and decoder network up samples input feature maps using the memorized max- pooling indices from the corresponding encoder feature maps producing sparse feature maps are disclosed; see Par.[0023]-[0024], [0036], [0056], [0073] and [0087] wherein three-dimensional k-space storage array of individual data elements in a memory 24 of the control unit 20 stores corresponding individual frequency components including an MR dataset is disclosed).
With respect to claim 17, Ceccaldi discloses, in Figs.1-8, the computer-implemented method, wherein the results comprise elements of a product matrix and the sparse matrix index map comprises a first vector indicating elements in the product matrix (see Par.[0041], [0053], [00689] wherein sparse feature maps are then convolved (i.e. plurality of multiplication operations) with a decoder to produce dense feature maps and decoder network up samples input feature maps using the memorized max-pooling indices from the corresponding encoder feature maps producing sparse feature maps are disclosed).
With respect to claim 18, Ceccaldi discloses, in Figs.1-8, the system, wherein the sparse matrix index map comprises a second vector indicating a number of columns in the sparse matrix containing at least one non-zero value (see Par.[0043] wherein support vector is disclosed).
With respect to claim 19, Ceccaldi discloses, in Figs.1-8, the system, wherein the sparse index map includes transpose indices for columns or rows in the sparse matrix and the storage locations are determined, at least in part, using the transpose indices (see Par.[0040], [0065] wherein convolutional-to- transposed-convolutional network is used).
With respect to claim 20, Ceccaldi discloses, in Figs.1-8, the system, wherein the results comprise elements of a product matrix that is equivalent to a product of a transposed version of the sparse matrix and the dense matrix (see Par.[0040], [0065] wherein convolutional-to-transposed- convolutional network is used).
With respect to claim 21, Ceccaldi discloses, in Figs.1-8, the system, wherein the parallel processing unit implements a neural network (see Par.[0048], [0077], [0087] wherein the processor 22 is a single device or multiple devices operating in serial, parallel, or separately so the encoder network 401 may be trained to minimize the sum of two losses: a supervised L1 distance of the encoder prediction E[x,y] .parallel.y-G(x).parallel.L1, and an unsupervised adversarial term E[x] D(G(x))).
With respect to claim 22, Ceccaldi discloses, in Figs.1-8, the system, wherein the neural network is configured to: apply a parameter matrix to the sparse matrix to produce an output; process the output according to a loss function to produce the dense matrix, wherein the dense matrix reduces differences between the output and a ground truth output; and acccess non-zero values from the sparse matrix to compute the results (see Par.[0045]-[0060] wherein a loss function output to minimize the errors between the original input that is from an adversarial network that is trained to discriminate between domain specific features of the encoder network and training loss is calculated as a difference between a ground truth are disclosed); and accessing non-zero values of the sparse matrix to compute the results (see Par.[0053] wherein sparse feature maps (i.e. including zero and non-zero elements) of higher resolution are fed through a trained filter bank to produce dense feature maps).
With respect to claim 23, Ceccaldi discloses, in Figs.1-8, the system, wherein each product term in the results is calculated from a different entry of a data vector within the sparse matrix index map, and each storage location is identified by a corresponding entry in a column to non-zero column vector within the sparse matrix index map (see Par.[0043] wherein support vector is disclosed).
With respect to claim 24, Ceccaldi discloses, in Figs.1-8, A non-transitory computer-readable media storing computer instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: performing multiply operations on elements of a sparse matrix and a dense matrix based, at least in part, on a sparse matrix index map identifying the elements, on which the one or more multiply operations are to be performed; and accumulating results of the one or more multiply operations in one or more corresponding storage locations according to the sparse matrix index map (see Par.[0041], [0053], [00689] wherein sparse feature maps are then convolved (i.e. plurality of multiplication operations) with a decoder to produce dense feature maps and decoder network up samples input feature maps using the memorized max-pooling indices from the corresponding encoder feature maps producing sparse feature maps are disclosed; see Par.[0023]-[0024], [0036], [0056], [0073] and [0087] wherein three-dimensional k-space storage array of individual data elements in a memory 24 of the control unit 20 stores corresponding individual frequency components including an MR dataset is disclosed).
With respect to claim 25, Ceccaldi discloses, in Figs.1-8, the non-transitory computer-readable media, wherein the sparse index map includes transpose indices for columns or rows in the sparse matrix and the storage locations are determined, at least in part, using the transpose indices (see Par.[0043] wherein support vector is disclosed).
With respect to claim 26, Ceccaldi discloses, in Figs.1-8, the non-transitory computer-readable media, wherein the results comprise elements of a product matrix that is equivalent to a product of a transposed version of the sparse matrix and the dense matrix (see Par.[0041], [0053], [00689] wherein sparse feature maps are then convolved (i.e. plurality of multiplication operations) with a decoder to produce dense feature maps and decoder network up samples input feature maps using the memorized max-pooling indices from the corresponding encoder feature maps producing sparse feature maps are disclosed; see Par.[0040], [0065] wherein convolutional-to-transposed-convolutional network is usec).
With respect to claim 27, Ceccaldi discloses, in Figs.1-8, the non-transitory computer-readable media, wherein the results comprise elements of a product matrix and the sparse matrix index map comprises a first vector indicating elements in the product matrix (see Par.[0043] wherein support vector is disclosed; see Par.[0045], [0050], [0055], [0062] wherein updated loss function and ecoder network may be periodically updated are disclosed).
With respect to claim 29, Ceccaldi discloses, in Figs.1-8, he non-transitory computer-readable media, further comprising accessing, based on the second vector, the storage locations to update parameters of a neural network using the product matrix (see Par.[0071] wherein learning optimal discriminator, minimizing the value function with respect to the generator network parameters minimizes values is disclosed).
With respect to claim 30, Ceccaldi discloses, in Figs.1-8, the non-transitory computer-readable media, wherein the results comprise elements of a product matrix and the sparse matrix index map comprises a first vector indicating elements in the product matrix (see Par.[0043] wherein support vector is disclosed).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The very relevant prior art cited on form PTO-892, either alone or in combination, also teach all claimed limitations of claims 1, 16 and 24.
Response to Arguments
Applicant's arguments filed on 02/15/2022 regarding of 101 rejections have been fully considered but they are not persuasive:
7.1. Applicant alleges that: “Applicant submits that the above features are not a mental process that can practically be performed in the human mind, because the claims do not recite any mathematical relationships, formulas, or calculations” (see remarks, pages 8-9 of 14). Examiner disagrees. Indeed, the claim recites mathematical relationship or calculation in that claimed limitations of “causing one or more multiply operations to be performed on elements of a sparse matrix and a dense matrix based, at least in part, on a sparse matrix index map identifying the elements, on which the one or more multiply operations are to be performed” require at least a matrix multiplication operation to be performed. Moreover, depending on the size of matrices to be multiplied, matrices multiplication operations can be performed in the mind. As such, given that Applicant has yet to claim complex matrices operation that can exclude the use of mental process, it is reasonable to conclude that under its broadest reasonable interpretation, covers performance of the limitation in the mind depending on the complexity of the algorithm involved but for the recitation of generic computer-implementing device and its method. That is, other than reciting “matrix multiplication operations and the storage thereof,” nothing in the claim element precludes the step from practically being performed in the mind depending on the complexity of the algorithm involved.
7.2. Applicant also alleges that “the claims recite elements that establish a practical application at least in the features of "causing results of the one or more multiply operations to be accumulated in one or more corresponding storage locations according to the sparse matrix index map.”  and that the additional elements other that matrices calculation such as storage medium are significally mere (see remarks pages 9-10 of 14). Examiner disagrees. Computer medium information storage cannot be consider as a practical application nor significantly more additional elements because it is only link to a particular technological environment or field of use (i.e. storage medium), as discussed in MPEP § 2106.05(h) and it is not an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a).
 	To that end, Application attention is hereby directed to the fact that theLimitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).
The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Applicant's arguments filed on 02/15/2022 with regard to the 102 rejections have been fully considered but they are not persuasive:
8.1. Applicant alleges that “"sparse matrix index map identifying the elements, on which the one or more multiply operations are to be performed..." as recited in claim 1. Rather, the index of Kyriazopoulou-Panagiotopoulou is an "integer index to n," wherein n "is the set of ... unique barcodes (e.g., barcode sequences 132) that is found in both the first and second sets of sequence reads..." Kyriazopoulou-Panagiotopoulou at ¶ [0241]” (see remarks, page 12 of 14 ). Ignoring the entire explanation provided by examiner as of how Kyriazopoulou-Panagiotopoulou anticipate the said limitations, Applicant has pick a single Par.[0241] which discloses an algorithm including integer constant n of a Probability or Likelihood that the Number is Attributable to Chance. However, as previously presented in the Non-Final rejections mailed on 09/02/2021, Kyriazopoulou-Panagiotopoulou discloses, in Figs.1-30, a computer- implemented method, comprising: causing one or more multiply operations to be performed on elements of a sparse matrix and a dense matrix based, at least in part, on a sparse matrix index map identifying the elements, on which the one or more multiply operations are to be performed (see Par.[0246]-[0247] and [0282] wherein BxN very sparse matrix computing multiplication operations on number of unique bar code elements=B and number of bins chromosome elements=N used to identify regions that overlap elements so as to allow for the quick identification of candidate bins for further structural variation study and memory required to perform this sparse matrix multiplication depends on the number of non-zero elements (i.e. dense matrix for mostly non-zero elements) in the resulting matrix, rather than on the total size of the matrix are disclosed).
8.2. Applicant alleges that Ceccaldi is silent as to "one or more multiply operations to be performed on elements of ... a dense matrix..." and a storage array storing individual frequency components does not equate with "a sparse matrix index map, identifying the elements, on which the one or more multiply operations are to be performed...” (see remarks, page 12-13 of 14). It is unclear to the examiner what applicant arguments above amount to as none of these arguments reflect the explanation provided by examiner to show anticipation of claim 1 by Ceccaldi. As previously presented in the Non-Final rejections mailed on 09/02/2021, Ceccadi is not silent as of the teaching of  "one or more multiply operations to be performed on elements of ... a dense matrix..." nor any other limitations of claim 1. That is, Ceccaldi teaches in Par.[0041], [0053], [00689] wherein sparse feature maps are then convolved (i.e. plurality of multiplication operations) with a decoder to produce dense feature maps and decoder network up samples input feature maps using the memorized max- pooling indices from the corresponding encoder feature maps producing sparse feature maps  and in Par.[0023]-[0024], [0036], [0056], [0073] and [0087] wherein three-dimensional k-space storage array of individual data elements in a memory 24 of the control unit 20 stores corresponding individual frequency components including an MR dataset.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818